Citation Nr: 0529266	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  98-08 275A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky



THE ISSUE

Entitlement to service connection for tinnitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Jessica J. Wills, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to January 
1955.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a January 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky, which denied the benefits sought on 
appeal.  The veteran appealed that decision, and the case was 
referred to the Board for appellate review.  The Board 
remanded the case for further development in August 2004, and 
that development was completed by the Appeals Management 
Center.  The case has since been returned to the Board for 
appellate review.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.  

2.  The veteran has not been shown to have tinnitus that is 
causally or etiologically related to his military service.


CONCLUSION OF LAW

Tinnitus was not incurred in or aggravated by active service. 
38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

While this appeal was pending, the Veterans Claims Assistance 
Act of 2000 (VCAA) was enacted on November 9, 2000.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  
This law emphasized VA's obligation to notify claimants what 
information or evidence is needed in order to substantiate a 
claim, and it affirmed VA's duty to assist claimants by 
making reasonable efforts to get the evidence needed.  See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  In 
August 2001, VA issued regulations to implement the VCAA.  38 
C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2004).

A VCAA notice, as required by 38 U.S.C. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119-120 
(2004).  However, because the VCAA was enacted after the 
initial adjudication of this claim by the RO (the "AOJ" in 
this case), it was impossible to provide notice of the VCAA 
before the initial adjudication in this case.  Nevertheless, 
during the course of this appeal, the RO and the Appeals 
Management Center did provide the veteran with letters which 
meet the notification requirements of the VCAA, including 
letters dated in May 2001 and August 2004, prior to 
readjudicating his claim in supplemental statements of the 
case (SSOC).  Therefore, the Board finds that any defect with 
respect to the timing of the VCAA notice requirement was 
harmless error.  

In this regard, the Board notes that, while notice provided 
to the veteran was not given prior to the first AOJ 
adjudication of the claim, notice was provided by the AOJ 
prior to the transfer and certification of the veteran's case 
to the Board, and the content of the notice fully complied 
with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  After the notice was provided, the claim was 
readjudicated in SSOCs provided to the appellant.  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claim and to respond 
to VA notices, and he has taken full advantage of these 
opportunities, submitting evidence and numerous pages of 
argument over the years in support of his claims.  Viewed in 
context, the furnishing of the VCAA notice after the decision 
that led to the appeal did not compromise "the essential 
fairness of the [adjudication]."  Mayfield v. Nicholson, 19 
Vet. App. 103, 115 (2005).  The veteran has had a 
"meaningful opportunity to participate effectively" in the 
processing of his claims.  Id., at 120-21.  Therefore, with 
respect to the timing requirement for the VCAA notice, the 
Board concludes that to decide this appeal would not be 
prejudicial to the claimant.

The requirements with respect to the content of the VCAA 
notice were met in this case.  VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform 
the claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim.  This 
"fourth element" of the notice requirement comes from the 
language of 38 C.F.R. § 3.159(b)(1).  

In this case, the May 2001 and August 2004 VCAA letters 
notified the veteran about the information and evidence that 
is necessary to substantiate the claim for service connection 
in this case.  Specifically, the letters stated that the 
evidence must show that he had an injury in military service 
or a disease that began in or was made worse during military 
service, or that there was an event in service that caused 
injury or disease; that he has a current physical or mental 
disability; and that there is a relationship between his 
current disability and an injury, disease or event in 
service.

In addition, the May 2001 and August 2004 letters notified 
the veteran about the information and evidence that VA would 
seek to provide.  In particular, the letters indicated that 
reasonable efforts would be made to help obtain the evidence 
necessary to support his claim and that VA would try to get 
such things as medical records, employment records, or 
records from other Federal agencies.  The letters also 
informed the veteran that a medical examination would be 
provided or a medical opinion would be obtained if it was 
determined that such evidence was necessary to make a 
decision on her claim.

The RO also informed the veteran about the information and 
evidence he was expected to provide.  The May 2001 and August 
2004 letters notified the veteran that he must provide enough 
information about his records so that they could be requested 
from the agency or person that has them.  The August 2004 
letter also requested that he complete and return the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, if 
he wanted VA to obtain any private medical records on his 
behalf.  In addition, both letters informed the veteran that 
it was still his responsibility to support his claim with 
appropriate evidence.

Further, the August 2004 letter instructed the veteran to 
submit any evidence that he had in his possession that 
pertained to his claim.  Additionally, the RO has informed 
the veteran in the rating decision, statements of the case 
(SOC), and SSOCs of the reasons for the denial of his claim 
and, in so doing, informed him of the evidence that was 
needed to substantiate that claim.  

All the VCAA requires is that the duty to notify is satisfied 
and that claimants are given the opportunity to submit 
information and evidence in support of their claims.  Once 
this has been accomplished, all due process concerns have 
been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  As noted above, 
because each of the four content requirements of a VCAA 
notice has been fully satisfied in this case, any error in 
not providing a single notice to the appellant covering all 
content requirements is harmless error. 

In addition, the duty to assist the veteran also has been 
satisfied in this case.  All available VA and private medical 
records pertinent to the years after service are in the 
claims file and were reviewed by both the RO and the Board in 
connection with the veteran's claim.  However, the Board does 
acknowledge that attempts to obtain the veteran's service 
medical records were unsuccessful.  These records are 
presumed destroyed by the fire at the National Personnel 
Records Center (NPRC) in St. Louis, Missouri in 1973.  

Even prior to the enactment of the Veterans Claims Assistance 
Act of 2000, the United States Court of Appeals for Veterans 
Claims (Court) had held that in cases where the veteran's 
service medical records were unavailable, through no fault of 
the veteran, there was a "heightened duty" to assist the 
veteran in the development of the case.  See generally 
McCormick v. Gober, 14 Vet. App. 39, 45-49 (2000); O'Hare v. 
Derwinski, 1 Vet. App. 365, 367 (1991).   This heightened 
duty to assist includes the obligation to search for 
alternate methods of proving service connection.  Therefore, 
the RO sent a letter to the veteran in June 1997 notifying 
him that some of his service records and service medical 
records may have been destroyed in a fire at NPRC in 1973.  
The letter also requested that he complete and return the 
enclosed NA Forms 13055 and 13075, Request for Information to 
Reconstruct Medical Data and Questionnaire about Military 
Service, respectively.  The veteran did submit a completed NA 
Form 13075 in August 1999, but it does not appear that he 
ever returned NA From 13055.  It bears emphasis that VA's 
duty to assist is not always a "one-way street."  If a 
veteran wishes help in developing his claim, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining 
putative evidence. See Wood v Derwinski, 1 Vet. App, 190, 193 
(1991).  

Nevertheless, the RO requested Surgeon General Office (SGOs) 
records; however, a response from NPRC was received in 
November 1997 indicating that no SGOS were found.  The RO 
also made a request for the veteran's personnel files in June 
2000, but the NPRC response indicated that the record was 
fire-related and that the information requested could not be 
reconstructed.  Accordingly, the Board finds that the VA has 
done everything reasonably possible to assist the veteran in 
reconstructing his service medical records. 

In addition, the veteran was provided VA examinations in 
February 2004 and January 2005, and he was afforded the 
opportunity to provide additional testimony before a hearing 
officer at the RO in June 1998.  VA has also assisted the 
veteran and his representative throughout the course of this 
appeal by providing them with a SOC and SSOCs which informed 
them of the laws and regulations relevant to the veteran's 
claim.  For these reasons, the Board concludes that VA has 
fulfilled the duty to assist the appellant in this case.



Background and Evidence

Service records show the veteran had active duty service from 
March 1953 to January 1955.  He was awarded the Korean 
Service Medal, the United Nations Service Medal, the National 
Defense Service Medal, and the Good Conduct Medal.

Private medical records dated from June 1966 to February 1997 
indicate that the veteran reported having left ear problems 
in January 1997, but denied having hearing impairment.  
Private medical records dated from July 1972 to October 1995 
document the veteran as having tinnitus in March 1992, and it 
was noted a month later that he still had the disorder.  
Private medical records dated from November 1984 to June 1997 
indicate that the veteran was seen in March 1997 at which 
time it was noted that he had cerumen in both of his ears.  
There was no mention of tinnitus.

The veteran's wife submitted a lay statement in April 1997 in 
which she noted that she had been married to the veteran for 
32 years and that he already served in the military when they 
married.  She also indicated that the veteran had ringing in 
his ears and that he could not hear very well.  Private 
medical records dated from June 1997 to November 2000 
document the veteran as having been seen for an audiological 
evaluation in June 1997, but there was no mention of tinnitus 
at that time.

In his June 1998 testimony before a hearing officer at the 
RO, the veteran indicated that he had served during wartime, 
but noted that the war had ended by the time he arrived in 
Korea.  He claimed that he was exposed to the noise of 81 mm 
mortars and machine guns without the use of any ear 
protection.  He could not identify any noise exposure 
following his separation from service, except for shooting a 
rifle.  The veteran also stated that he first noticed ringing 
in his ears approximately one year after service, which 
gradually worsened.  

VA medical records dated from March 2000 to January 2004 
indicate that he was seen for left ear cleaning and 
irrigation in November 2003 and that he had a hearing aid 
evaluation in January 2004.  However, these records were 
negative for any complaints, treatment, or diagnosis of 
tinnitus.

The veteran was afforded a VA examination in February 2004 
during which the examiner noted that medical records were 
unavailable for review.  The veteran complained that his left 
ear hurt and that he felt as though there was water in it.  
He also reported hearing a hissing noise in his left ear one 
and a half years earlier, which was still recurrent, and he 
indicated that he had the greatest difficulty hearing when 
people talked or when he watched television.  The veteran 
further indicated that he had a history of noise exposure 
working around heavy weapons while serving in the military.  
He denied having significant noise exposure in his occupation 
as well any recreational noise.  It was noted that he wore 
hearing aids.  Following a physical examination, the veteran 
was diagnosed with bilateral hearing loss.

The veteran was afforded a VA examination in January 2005 at 
which time he told the examiner that his hearing had worsened 
and that all listening situations were difficult for him if 
the speakers were not facing him directly.  He also described 
his noise exposure during military service.  In this regard, 
he indicated that there was high intensity noise, including 
heavy weapons and mortar rounds.  The veteran denied having 
any occupational noise exposure following his separation from 
service, and he noted that his tinnitus had a gradual onset 
two years prior to the examination.  He described his 
tinnitus as being bilateral, constant, and consisting of a 
loud, hissing sound, which was annoying, especially at 
bedtime.  Following a physical examination, the veteran was 
diagnosed with bilateral hearing loss, and it was noted that 
he had reported having tinnitus.  The examiner noted that the 
veteran's claims file was unavailable for review.  However, 
based on the veteran's reported onset of tinnitus 
approximately two years earlier, the examiner commented that 
there was clearly no established link in time with his 
military service and the onset of tinnitus.  As such, the 
examiner stated that it was not likely that his military 
service noise exposure was a direct aggravating factor in his 
reported tinnitus.

The January 2005 VA examiner submitted an addendum to his 
previous examination report in March 2005 in which he 
indicated that he had subsequently reviewed the veteran's 
claims file.  He stated that no mention of tinnitus could be 
found to relate the veteran's onset of tinnitus with his 
military activities.  As such, the examiner opined that the 
veteran's military service noise exposure was not a direct 
aggravating factor in the veteran's reported tinnitus.

VA medical records dated in March 2004 document the veteran 
as having been seen for a hearing aid evaluation.


Law and Analysis

The veteran contends that he is entitled to service 
connection for tinnitus.  More specifically, he claims that 
his current tinnitus is related to his noise exposure in 
service.  Service connection may be established for 
disability resulting from personal injury suffered or disease 
contracted in line of duty in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131.  That an injury or 
disease occurred in service is not enough; there must be 
chronic disability resulting from that injury or disease.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  38 
C.F.R. § 3.303(b).  Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d).

In considering the evidence of record under the laws and 
regulations as set forth above, the Board concludes that the 
veteran is not entitled to service connection for tinnitus.  
At the outset, the Board notes that the RO has already 
acknowledged the veteran's military noise exposure in its 
grant of service connection for bilateral hearing loss in the 
March 2004 rating decision.  In addition, the medical 
evidence of record has indicated that the veteran has a 
current diagnosis of tinnitus.  However, the question remains 
as to whether there is a nexus between the veteran's tinnitus 
and his noise exposure during his active duty service.  

The appeal must be decided on the evidence of record, and the 
evidence does not show that the veteran had tinnitus during 
his active duty service or for many decades thereafter.  As 
indicated above, the veteran's service medical records are 
unavailable and were likely destroyed in a fire at the 
National Personnel Records Center in July 1973.  
Nevertheless, the RO requested a search of alternative 
records to help support the veteran's claim.  However, there 
were no SGO records, and his service records and service 
medical records, including his personnel file, could not be 
reconstructed.  

Because the veteran's service medical records are unavailable 
for review, the Board must base its decision on other 
available evidence.  The record shows that the veteran did 
not complain of or seek treatment for tinnitus immediately 
following his period of service.  In fact, the medical 
evidence of record does not show any complaints, treatment, 
or diagnosis for many decades following his separation.  The 
Board further notes that the veteran has not even contended 
that his tinnitus actually manifested during his period of 
service.  In this regard, he testified in June 1998 that he 
did not notice his tinnitus until approximately one year 
following his military service, and he later told the January 
2005 VA examiner that his tinnitus had a gradual onset two 
years prior to his examination.  Thus, the evidence of record 
does not establish, nor has the veteran contended that his 
tinnitus manifested during his military service or within 
close proximity thereto.

In addition to the lack of evidence establishing that 
tinnitus manifested during service or within close proximity 
thereto, no physician has linked any current disorder to any 
disease or injury that occurred during active service.  The 
record shows that there were no complaints, treatment, or 
diagnosis of tinnitus for many decades following the 
veteran's separation from service.  Nor is there is any 
competent evidence of record, medical or otherwise, which 
links any current disorder to a disease or injury in service.  
Significantly, the January 2005 VA examiner reviewed the 
veteran's claims file and opined in March 2005 that that the 
veteran's military service noise exposure was not a direct 
aggravating factor in his tinnitus.  Therefore, the Board 
finds that the preponderance of the evidence is against the 
veteran's claim for tinnitus.

Because the preponderance of the evidence is against the 
veteran's claim, the benefit of the doubt provision does not 
apply.  Accordingly, the Board concludes that service 
connection for tinnitus is not warranted.  Although the Board 
does not doubt the veteran's sincere belief that he currently 
has tinnitus that is related to service, the veteran is not a 
medical professional competent to render an opinion on 
matters of medical etiology or diagnosis and absent a 
professional medical opinion linking a current disorder to 
service, service connection cannot be granted.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).


ORDER

Service connection for tinnitus is denied.



	                        
____________________________________________
	KATHLEEN K. GALLAGHER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


